EXHIBIT 10.12


EMPLOYMENT AGREEMENT


     This Employment Agreement among Jerald A. Nine (the "Executive") and
SmartForce PLC, a public company limited by shares formed under the laws of the
Republic of Ireland ("SmartForce PLC") and its wholly-owned subsidiary,
SmartForce, a Delaware corporation ("SmartForce"), is entered into as of June
10, 2002. The effectiveness of this Agreement is subject to the occurrence of
the Closing Date as that term is defined in the Agreement and Plan of Merger by
and among SmartForce PLC, SkillSoft Corporation and Slate Acquisition Corp. (the
"Effective Date"). If such Agreement and Plan of Merger is terminated prior to
the Closing Date, this Agreement shall be null and void. For purposes of this
Agreement, the term "Company" shall be used to refer to both SmartForce PLC and
SmartForce.


     WHEREAS, the Company desires to employ the Executive and the Executive
desires to continue employment with the Company on the terms and conditions set
forth below;


     NOW, THEREFORE, in consideration of the foregoing recital and the
respective covenants and agreements of the parties contained in this document,
the Company and the Executive agree as follows:


     1. Employment and Duties. The Executive shall be employed as Executive Vice
President, Content Solutions and General Manager, Books Division of the Company
effective as of the Effective Date reporting to the Chief Executive Officer of
SmartForce PLC (the "CEO"), and assuming and discharging such responsibilities
as are mutually agreed upon by the Executive and the CEO commensurate with such
office and position. The Executive shall perform faithfully the executive duties
assigned to him to the best of his ability.


     2. Base Salary. In consideration of the Executive's services, the Executive
shall be paid a minimum base salary at the rate of $200,000 per year during the
period of employment (the "Base Salary"), to be paid in installments in
accordance with the Company's standard payroll practices. This Base Salary shall
be reviewed for increases at least annually by the Board on the same basis as
the Board shall review the compensation of other executive officers of the
Company.


     3. Bonus. In addition to the Base Salary, the Executive shall be eligible
to receive an annual performance bonus in the amount determined by the Board
(the "Targeted Bonus") based on performance metrics established by the Board.
This Targeted Bonus shall be reviewed for increases at least annually by the
Board on the same basis as the Board shall review the compensation of other
executive officers of the Company.


     4. At-Will Employment. The Company and the Executive acknowledge that the
Executive's employment is and shall continue to be at-will, as defined under
applicable law. If the Executive's employment terminates for any reason, the
Executive shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
available in accordance with the Company's established employee plans and
policies or other written agreements with the Executive at the time of
termination.



--------------------------------------------------------------------------------


    
 5. Benefits; Expenses. The Executive, together with his spouse and dependent
children, shall be permitted, to the extent eligible, to participate at the
Company's expense in any group medical, dental, life insurance and disability
insurance plans, or similar benefit plans of the Company that are available to
other executive officers in each case pursuant to the terms and conditions of
each such plan or program. The Executive shall also be entitled to four (4)
weeks' annual vacation. Without limiting the generality of the foregoing, the
Company shall reimburse the Executive for all reasonable business and travel
expenses actually incurred or paid by the Executive in the performance of
services on behalf of the Company, in accordance with the Company's expense
reimbursement policy as in effect from time to time.


     6. Voluntary Termination and Termination for Cause. In the event that the
Executive terminates his employment with the Company voluntarily (other than for
Good Reason, as defined below) or the Company terminates the Executive's
employment for Cause, Sections 6(a), 6(b) and 6(c) below shall apply. For
purposes of this Agreement, termination for "Cause" shall mean (i) any act of
personal dishonesty taken by the Executive in connection with his
responsibilities as an employee which is intended to cause a material personal
financial benefit for the Executive and is intended to cause a material
financial detriment to the Company, (ii) the Executive's conviction of or plea
of nolo contendere to a felony, (iii) a willful act by the Executive which
constitutes misconduct and is injurious to the Company, and (iv) continued
willful violations by the Executive of the Executive's obligations to the
Company under this Agreement.


        (a) Covenant Not to Solicit. Beginning with the effective date of the
Executive's voluntary termination (other than for Good Reason) or termination
for Cause and until one (1) year thereafter (the "Non-Compete Period"), the
Executive agrees that he will not:


            (i)  solicit, encourage, or take any other action which is intended
to induce any other employee of the Company to terminate his employment with the
Company, or


            (ii) interfere in any manner with the contractual or employment
relationship between the Company and any such employee of the Company.


     The foregoing shall not prohibit the Executive or any entity with which the
Executive may be affiliated from hiring a former employee of the Company,
provided that such hiring results from such employee's affirmative response to a
general recruitment effort carried out through a public solicitation or a
general solicitation.


        (b) Covenant Not to Compete. During the Non-Compete Period, the
Executive agrees that he will not, directly or indirectly, own, manage, operate,
join, control, advise or participate in, as a shareholder (other than as a
shareholder with less than one percent (1%) of the outstanding stock of a
company), officer, manager, executive, partner, consultant or technical or
business advisor (or any foreign equivalents of the foregoing) any company that
derives more than ten percent (10%) of its revenues from a Restricted Business,
or any company or entity controlling, controlled by or under common control with
any company that derives more than ten percent (10%) of its revenues from a
Restricted Business (any such company, a "Restricted Company").
 

--------------------------------------------------------------------------------


 
For the purposes of this Agreement, the term "Restricted Business" shall mean
the business of developing or selling computer-based training for information
technology professionals, on-line business degrees, or any other interactive
education business in which the Company is then involved.


     The foregoing will not in any way affect the Executive's right to take any
of the foregoing positions if he is involved only in parts of a company that do
not derive any revenues from the Restricted Business.


            (i)  In the event that the Executive intends to associate with any
Restricted Company during the Non-Compete Period, the Executive must provide
information in writing to the CEO of the Company relating to the business
engaged in or proposed to be engaged in by such Restricted Company. All such
current associations of the Executive are set out in Exhibit A hereto. In the
event that the CEO authorizes the Executive to engage in such activity in
writing, any activity by the Executive described in the written information
furnished to the CEO and so authorized shall be conclusively deemed not to be a
violation of Section 6(a) and (b) hereof.


            (ii) The Executive acknowledges that, pursuant to an Agreement and
Plan of Merger among the Company, SkillSoft Corporation ("SkillSoft") and Slate
Acquisition Corp., he is transferring all shares of SkillSoft owned by him and
that the Company will be irreparably injured if the provisions of this Section 6
are not specifically enforced. If the Executive commits or, in the reasonable
belief of the Company, threatens to commit a breach of any of the provisions of
this Section 6, the Company and each of its subsidiaries and affiliates shall
have the right and remedy, in addition to any other remedy that may be available
at law or in equity, to have the provisions of this Section 6 specifically
enforced by any court having equity jurisdiction together with an accounting for
any benefit or gain by the Executive in connection with any such breach, it
being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Company and its subsidiaries and that money
damages will not provide an adequate remedy therefor. Such injunction shall be
available without the posting of any bond or other security, and the Executive
hereby consents to the issuance of such injunction.


        (c) The Executive shall not receive any compensation or benefits under
this Agreement on account of his voluntary termination or termination for Cause.
The Executive's rights under the Company's benefit plans upon such a termination
shall be determined under the provisions of those plans.


     7. Termination without Cause and Involuntary Termination. If the
Executive's employment with the Company is involuntarily terminated by the
Company other than for Cause or by the Executive for Good Reason (an
"Involuntary Termination Event"), Sections 7(a) and 7(b) below shall apply. For
purposes of this Agreement, the term "Good Reason" shall mean (i) without the
Executive's express written consent, the assignment to the Executive of any
duties, or the removal from or reduction or limitation of the Executive's duties
or responsibilities, which in either case is a significant change in the
Executive's position, title, organization level, duties, responsibilities,
compensation and status with the Company;
 

--------------------------------------------------------------------------------


 
(ii) without the Executive's express written consent, a substantial reduction of
the facilities and perquisites (including office space and location) available
to the Executive immediately prior to such reduction; (iii) without the
Executive's express written consent, a reduction by the Company in the base
salary of the Executive as in effect immediately prior to such reduction; (iv)
without the Executive's express written consent, a reduction by the Company in
the kind or level of employee benefits to which the Executive is entitled
immediately prior to such reduction with the result that the Executive's overall
benefits package is significantly reduced; (v) without the Executive's express
written consent, the relocation of the Executive to a facility or a location
more than twenty (20) miles from the Executive's then-present work location;
(vi) any purported termination of the Executive by the Company other than for
Cause or by reason of the Executive's death or Disability; (vii) the failure of
the Company to obtain the assumption of this Agreement by any successor as
required by Section 12 below; or (viii) any material breach by the Company of
any term of this Agreement.


         (a) Severance. The Company shall, in addition to paying the Executive
all amounts accrued by the Executive on or prior to the date of the Involuntary
Termination Event, make a lump sum payment to him equal to his then base salary
plus the then maximum performance bonus for a period of one (1) year.


         (b) Stock Options. Notwithstanding that above Sections 6(a) and 6(b)
will otherwise not apply to the Executive as a result of the Involuntary
Termination Event, the Executive may elect to be bound by above Sections 6(a)
and 6(b) in exchange for continued vesting of the stock options granted to him
by the Company for the period during which such Sections 6(a) and (b) apply
(i.e., one year following the Involuntary Termination Event); provided, however,
that the Executive has to notify the Company of said election within thirty (30)
days of such termination. Otherwise, the Executive's stock options will
discontinue to vest immediately upon termination of employment.


     8.  Death. In the event of the Executive's death, except for obligations
accrued at such time, the Company shall have no obligation to pay or provide any
compensation or benefits under this Agreement. The Executive's rights under the
Company's benefit plans in the event of the Executive's death shall be
determined under the provisions of those plans.


     9.  Disability. The Company may terminate the Executive's employment for
Disability by giving the Executive thirty (30) days' advance notice in writing.
In the event that the Executive resumes the performance of substantially all of
his duties hereunder before the termination of his employment under this Section
9 becomes effective, the notice of termination shall automatically be deemed to
have been revoked. Except for such obligations that have accrued prior to the
Executive's Disability, no compensation or benefits will be paid or provided to
the Executive under this Agreement on account of termination for Disability. The
Executive's rights under the Company's benefit plans shall be determined under
the provisions of those plans.
 

--------------------------------------------------------------------------------


 
For all purposes under this Agreement, "Disability" shall mean that the
Executive, at the time notice is given, has been unable to substantially perform
his duties under this Agreement for a period of not less than six (6)
consecutive months as the result of his incapacity due to physical or mental
illness.


     10. Tax Provisions. In the event that all or any part of the benefits
provided for in the Agreement, when aggregated with any other payments or
benefits received by the Executive, would (i) constitute "parachute payments"
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the "Code"), and (ii) would be subject to the excise tax imposed by
Section 4999 of the Code (the "Excise Tax"), then the amount of the Executive's
benefits to be paid or delivered hereunder shall be either


         (a) the full amount of such benefits determined without regard to this
Section 10, or


         (b) such lesser amount which would result in no portion of such
benefits being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by the Executive on an after-tax basis, of
the greatest amount of benefits, notwithstanding that all or some portion of
such benefits may be taxable under Section 4999 of the Code. Unless the Company
and the Executive otherwise agree in writing, any determination required under
this paragraph shall be made in writing by the Company's independent public
accountants (the "Accountants") whose determination shall be conclusive and
binding upon the Executive and the Company for all purposes. For purposes of
making the calculations required by this paragraph, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and the Executive shall furnish
to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this paragraph. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this paragraph.


     11. Proprietary Information Agreement. In connection with commencement of
the Executive's employment with the Company, the Executive will sign the
Company's standard executive proprietary information agreement, provided that
its provisions, if any, concerning non-solicitation and non-competition shall be
deleted in favor of the provisions herein.


     12. Successors. The Company shall require any successor or assignee, in
connection with any sale, transfer or other disposition of all or substantially
all of the assets or business of SmartForce PLC, whether by purchase, merger,
consolidation or otherwise, expressly to assume and agree to perform the
Company's obligations under this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession or
assignment had taken place. In such event, the term SmartForce PLC as used in
this Agreement, shall mean SmartForce PLC as defined above and any successor or
assignee to the business and assets which by reason hereof becomes bound by the
terms and provisions of this Agreement.



--------------------------------------------------------------------------------


 
    13. Confidentiality. Except as required by applicable laws, neither party
shall disclose the contents of this Agreement without first obtaining the prior
written consent of the other party, provided, however, that (i) the Executive
may disclose this Agreement to his attorney, financial planner and tax advisor
if such persons agree to keep the terms hereof confidential and (ii) the Company
may disclose this Agreement if its counsel advises that it is required to do so
under applicable law.


     14. Arbitration. Any claim, dispute or controversy arising out of this
Agreement, the interpretation, validity or enforceability of this Agreement or
the alleged breach thereof shall be submitted by the parties to binding
arbitration before the American Arbitration Association in Nashua, New
Hampshire; provided, however, that this arbitration provision shall not preclude
either party from seeking injunctive relief from any court having jurisdiction
with respect to any disputes or claims relating to or arising out of this
Agreement or Executive's conduct as an officer, director or employee of the
Company. All costs and expenses of arbitration, excluding attorneys' fees, shall
be paid by the Company. The arbitrator shall have the power to award attorneys'
fees where provided by statute or rule. The arbitrator shall be neutral, and
shall issue all decisions in writing. Judgment may be entered on the award of
the arbitration in any court having jurisdiction.


     15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Hampshire applicable to agreements
made and to be performed entirely within such state.


     16. Integration. This Agreement, any written agreements or other documents
evidencing matters referred to herein and any written Company existing plans
that are referenced herein represent the entire agreement and understanding
between the parties as to the subject matter hereof and thereof and supersede
all prior or contemporaneous agreements as to the subject matter hereof and
thereof, whether written or oral. No waiver, alteration, or modification, if
any, of the provisions of this Agreement shall be binding unless in writing and
signed by duly authorized representatives of the parties hereto.


     17. Notices. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Executive, mailed
notices shall be addressed to him at the home address that he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.


     18. No Mitigation. In the event the Executive's employment with the Company
terminates, the Executive shall not be required to mitigate damages or the
amount of any payment provided under this Agreement by seeking other employment
or otherwise, nor shall the amount of any payment provided under this Agreement
be reduced by any compensation earned by the Executive as a result of employment
by another employer or by retirement benefits after such termination, or
otherwise.



--------------------------------------------------------------------------------


     19. Waiver. If either party should waive any breach of any provisions of
this Agreement, he or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.


     20. Counterparts. This Agreement may be executed in counterparts, which
together will constitute one instrument.


                  [Remainder of page intentionally left blank]



--------------------------------------------------------------------------------


        

EXECUTIVE                                      SMARTFORCE PLC


By: /s/ Jerald A. Nine                         By: /s/ Gregory M. Priest
    -------------------------------                -----------------------------
    Jerald A. Nine                             Name: Gregory M. Priest
                                               Title: President & CEO




                                               SMARTFORCE


                                               By: /s/ Gregory M. Priest
                                                   -----------------------------
                                               Name: Gregory M. Priest
                                               Title: President & CEO


 
 

--------------------------------------------------------------------------------

 

December 23, 2008
 
Jerry Nine
 
SkillSoft Corporation
 
107 Northeastern Boulevard
 
Nashua, NH  03062
 
Dear Jerry:


To ensure compliance with Section 409A of the Internal Revenue Code of 1986, as
amended, SkillSoft Public Limited Company, incorporated in the Republic of
Ireland (the “Company”), and you hereby agree to amend the employment agreement
dated as of June 10, 2002 by and between SmartForce PLC (as a predecessor to the
Company), SmartForce (as predecessor to SkillSoft Corporation, its subsidiary),
and you (the “Employment Agreement”) as follows:


1.  
Section 3 is amended by inserting at the end the following:

 
“The Company will pay any bonus due to the Executive between January 1 and June
30 of the year following the year in which the services were rendered, unless
the bonus program specifically provides for a different payment schedule that
complies with Section 409A.”


2.  
Section 5 is amended by inserting at the end the following:

 
“To receive reimbursement or have expenses paid, the Executive must submit all
required substantiation no later than the 30th day following the later of the
date the Executive incurred the expense or the date such documentation related
to the expense was first available to the Executive.  The Company will reimburse
the Executive for expenses that fit its policy no later than the end of the
month following the month in which it receives such substantiation.”
 
3.  
Section 7(a) is amended by inserting at the end the following:

 
“Payment of any accrued amounts shall not be accelerated in a manner that would
subject them to extra taxation under Section 409A(a)(2) of the Code but shall
instead be paid in accordance with their terms.  The lump sum severance shall be
paid as provided in Section 21.”
 
4.  
Section 9 is amended by inserting after the third sentence the following:

 
“Payment of any accrued amounts shall not be accelerated in a manner that would
subject them to extra taxation under Section 409A(a)(2) of the Code but shall
instead be paid in accordance with their terms.”
 
5.  
Section 10 is amended by inserting after the first sentence the following:

 
“If necessary to carry out the preceding sentence, amounts payable under this
Agreement will be reduced or eliminated as follows, as determined by the
 

 
 

--------------------------------------------------------------------------------

 

Company, in the following order:  (i) nonacceleration of any stock options whose
exercise price is at or above the fair market value of the stock as determined
in the discretion of the Board’s Compensation Committee (taking into account, as
appropriate, the proceeds that would be received in connection with the event
covered by Section 4999) (“Underwater Options”), (ii) the payments due under
Section 7(a) above, (iii) nonacceleration of any stock options other than
Underwater Options, and (iv) any vesting or distribution of restricted stock or
restricted stock units.  Within each category described in clauses (i), (iii),
and (iv), reductions or eliminations shall be made in reverse order beginning
with vesting or distributions that are to be paid the farthest in time from the
date of event covered by Section 4999.”
 
6.  
Section 21 is added to read as follows:

 
“Tax Considerations.  Any payments due under this Agreement shall be reduced by
any amounts that the Company is required to withhold under applicable law.  The
Executive acknowledges that this Agreement is intended to comply, to the extent
applicable, with the provisions of Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”) and shall, to the extent practicable, be
construed in accordance with such section.  Terms defined in this Agreement have
the meanings given such terms under Section 409A if and to the extent required
to comply with Section 409A.  If and to the extent any portion of any payment,
compensation or other benefit provided to the Executive in connection with the
Executive’s separation from service (as defined in Section 409A) is determined
to constitute “nonqualified deferred compensation” within the meaning of Section
409A and the Executive is a “specified employee” as defined in Section
409A(a)(2)(B)(i), as determined by the Company in accordance with its procedures
and Treasury Regulation 1.409A-1(i)(6)(i), by which determination the Executive
hereby agrees to be bound, such portion of the payment, compensation or other
benefit shall not be paid before the earlier of (i) the day that is six months
plus one day after the date of separation from service or (ii) ten (10) days
after the Executive’s date of death (either, the “New Payment Date”).  The
aggregate of any payments that would otherwise have been paid to the Executive
during the period between the date of separation from service and the New
Payment Date shall be paid to the Executive in a lump sum on such New Payment
Date, and any remaining payments will be paid on their original schedule.  For
purposes of this Agreement, each amount to be paid or benefit to be provided
will be construed as a separate identified payment for purposes of Section 409A,
and any payments that are due within the “short term deferral period” as defined
in Section 409A will not be treated as deferred compensation unless applicable
law requires otherwise.  Neither the Company nor the Executive has the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent Section 409A specifically permits or requires such acceleration or
deferral.  Notwithstanding the foregoing, to the extent that this Agreement or
any payment or benefit hereunder is determined not to comply with Section 409A,
then neither the Company, its Board, nor any of its designees, agents, or
employees will be liable to the Executive or any other person for any
 

--


 
 

--------------------------------------------------------------------------------

 

actions, decisions, or determinations made under the Agreement or for any
resulting adverse tax consequences.”
 
Except as modified by this letter or by other intervening amendments, all other
terms and conditions of the Agreement shall remain in full force and
effect.  This letter may be executed in counterparts, each of which shall be
deemed to be an original, and all of which shall constitute one and the same
document.
 


  SKILLSOFT PUBLIC LIMITED COMPANY          
 
By:
/s/ Charles E. Moran       Charles E. Moran       President and Chief Executive
Officer and Director        (Principal Executive Officer)          

 

  SKILLSOFT CORPORATION (FORMERLY SMARTFORCE)          
 
By:
/s/ Charles E. Moran       Charles E. Moran       President and Chief Executive
Officer and Director        (Principal Executive Officer)          

 


 

Acknowledged and agreed:        
By:
/s/ Jerald A. Nine     Jerald A. Nine          Date December 23, 2008        

 